Opinion by
Lawrence, J.
From the testimony it appeared that the petitioner is the exclusive United States agent of the exporter, receiving a discount of 50 percent from the manufacturer’s list price in England; that in England the books are freely offered for sale at list price, less 33)4 percent; that prior to making entry, the broker had inquired as to the proper basis for making entry and was instructed to enter at the list price shown in column 11 of the consular invoice, less 33}4 percent; that the broker erred as to one item which he entered at list price, less 50 percent instead of 33}i percent, and that it was clearly an oversight. Upon all the facts before the court it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.